DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A (claims 1-3 and 7-10) in the reply filed on 4/7/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: “is” should be “are” in the second to last line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “is within a specific range” when referring to each of the distance between the ridges and the height between the ridges and the valleys of the fine pattern is indefinite because it does not specify what such ranges are and it is unclear what distance or height would qualify as “within a specific range”. For the purpose of this Examination, it is assumed that any distance or height would qualify for the claimed distance between the ridges and the height between the ridges and the valleys of the fine pattern.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation “The electronic device of claim 1, wherein a distance between the ridges of the fine pattern is within a specific range, and a height between the ridges and the valleys of the fine pattern is within a specific range.” Since the term “is within a specific range” is undefined and has been interpreted as including any distance or height as discussed above, this claim does not further limit claim 1 (the fine pattern of claim 1 that includes ridges and valleys implicitly has “a distance between the ridges” and “a height between the ridges and valleys”).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (WO/2019/214389 using USPGPUB 2021/0029234 as the English version) in view of Shin et al (USPGPUB 2017/0250460) and Aridomi et al (USPGPUB 2019/0275777).
Regarding claim 1, Gao discloses a decorative functional film and an electronic device rear cover module which includes the decorative functional film [0002] [0015]. The decorative functional film is provided with a micro-nano layer, a reflective layer, a coloring layer and a functional layer which results in the decorative functional film having both decorative and functional properties [0016]. The decorative functional film is applied to a rear cover of an electronic device such as a smart phone [0049]. The micro-nano layer is preferably a UV-curable resin layer and the structure is a protruding and/or recessed structure [0052] [0059]. The micro-nano layer can form rainbow patterns and/or interference patterns (An electronic device comprising… a UV curable resin layer including a fine pattern configured to implement an interference effect and a prism effect of light) (wherein the fine pattern is formed in a shape including ridges and valleys) [0050]. The reflective layer is preferably a metal or non-metal layer plated on the micro-nano structure layer and having a reflective effect, which improves the optical effect and also provides colors for the decorative functional film [0053].
Gao is silent with regard to the claimed first and second plates and side member. Gao is silent with regard to a metal nanoparticle layer printed on the micro-nano layer.
Shin discloses an antenna of an electronic device including a display [0003]. The housing of an electronic device such as a smartphone includes a housing which constitutes an external appearance of the device [0035]. The housing has a front surface, a rear surface, and side surfaces and can include a first plate facing a first direction (a front surface), a second plate facing a second direction (a rear surface) that is opposite to the first direction, and a side plate facing a third direction (a side surface) that is perpendicular to the first direction or the second direction [0035]. The side plate can surround a space between the first plate and the second plate [0035]. The electronic device uses a front display structure as an antenna element, wherein an entire front surface of the device is implemented as a display [0010]. Such a structure avoids degradation of the radiation performance of the antenna [0008-9].
Gao is analogous because it discloses decorative functional films for an electronic device rear cover module.
Shin is analogous because it discloses electronic devices such as a smartphone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shin’s housing structure as the housing for Gao’s electronic device (An electronic device comprising: a first plate configured to form a first surface of the electronic device through which contents are output; a second plate configured to form a second surface facing away from the first surface; and a side member configured to surround a space between the first plate and the second plate).  One of ordinary skill in the art would have been motivated to use such a structure for Gao’s device because use of such a housing structure allows for both full use of the entire front surface as a display and minimal degradation of the radiation performance of the antenna as disclosed by Shin. Furthermore, both Gao and Shin disclose electronic devices such as smartphones and Shin discloses that such a housing structure is conventional and can be used for a smartphone. Examiner’s note: Gao’s electronic device rear cover module corresponds to Shin’s second plate facing a rear surface (wherein the second plate includes: a UV curable resin layer including a fine pattern configured to implement an interference effect and a prism effect of light).
Gao in view of Shin is silent with regard to a metal nanoparticle layer printed on the micro-nano layer.
Aridomi discloses a decorative film and a decorative molded body [0002]. The decorative film provides an appearance with excellent gloss and has excellent moldability [0013]. Metal vapor deposited layers are uniform with an extremely smooth surface which results in excellent light reflectivity in a direction perpendicular to an incident direction, but poorer gloss when observed in other directions [0042]. Use of specific metal particles that are arranged such that each surface thereof having a wide area is in parallel with the surface of the base film results in excellent metallic gloss due to reflected light on the plane of each tabular metal particle observed in directions other than that of the incident light [0043-44]. Use of such individual metal particles results in enhanced shape followability and workability of the decorative film [0045]. The combination of a colored layer with the metal-containing layer results in a deep tint and excellent designability [0048]. The metal particles have a projected shape with an average thickness preferably between 0.001 um to 1 um and an average major axis diameter of preferably 1 um to 100 um [0061]. Examiner’s note: therefore, these particles are nanoparticles. Aridomi further discloses that the metal particles are arranged in parallel in the metal-containing layer [0064] [0052] [0054]. The method of forming the metal-containing layer is not limited and can be formed by various coating processes [0173-174]. The decorative molded body can be formed into a complicated shape such as a shape with fine or deep unevenness while obtaining excellent gloss [0265] [0276]. The metal-containing layer follows the deformation of the decorative film [0276].
Aridomi is analogous because it discloses decorative films which include high gloss metallic layers using metal nanoparticles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Aridomi’s aligned metal nanoparticles to form Gao’s metallic reflective layer (and a metal nanoparticle layer printed on the fine pattern so as to have a specific orientation).  One of ordinary skill in the art would have been motivated to use such particles for this layer because of the advantages disclosed above by Aridomi, i.e., enhanced gloss in various directions, enhanced shape followability, especially for fine unevenness surfaces (such as that of Gao’s micro-nano layer), and deeper tint and enhanced designability. Examiner’s note: Aridomi’s disclosure that the metal-containing layer follows the deformation of the decorative film [0276] means that the metal particles are disposed in the valleys of Gao’s micro-nano layer. Furthermore, Gao’s embodiments show plated metal layer/reflective layer 12 in the valleys of micro-nano layer 11 (e.g. see Fig. 1) (and wherein metal nanoparticles included in the metal nanoparticle layer are disposed in the valleys) [0078] [Fig. 1]. 

    PNG
    media_image1.png
    266
    449
    media_image1.png
    Greyscale

Regarding claim 2, Gao discloses that the micro-nano structures can be arranged at intervals and/or without intervals [0052]. The height of the micro-nano structures can be the same or different from one another (wherein a distance between the ridges of the fine pattern is within a specific range, and a height between the ridges and the valleys of the fine pattern is within a specific range) [0052].
Regarding claim 3, Gao discloses that the cross-section of the micro-nano structure can be in the shape of a triangle (wherein a cross-section of the fine pattern has a triangular shape, and the fine pattern has a form in which the cross-section extends in one direction) [0052].
Regarding claims 9-10, Aridomi further discloses that the metal-containing layer can be formed from a metal particle-containing paste [0172] [0076]. Silver can be used as the metal particles (wherein the metal nanoparticle layer is formed by printing a silver paste containing the metal nanoparticles on the fine pattern) [0055].
Aridomi is silent with regard to using a silk screen method to print the silver paste onto the substrate.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed silk screen process and given that Gao in view of Shin and Aridomi meets the requirements of the claimed composite, the prior art clearly meet the requirements of present claims 9-10 (wherein the metal nanoparticle layer is formed by printing a silver paste containing the metal nanoparticles on the fine pattern through a silk screen method – claim 9) (The electronic device of claim 9, wherein the metal nanoparticles are printed on the fine pattern by repeatedly performing the silk screen method in a certain direction – claim 10). Examiner’s note: also see below for an alternative rejection of claims 9-10.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, Shin et al, and Aridomi et al as applied to claim 1 above, and further in view of Gao (USPGPUB 2020/0288592).
Regarding claim 7, the limitations of claim 1 have been set forth above. Gao ‘389 further discloses an embodiment of the decorative functional film wherein the film includes a carrier layer disposed on a side of the micro-nano layer facing away from the reflective layer [0059]. The carrier layer is a polymer compound film and can include an adhesive layer on a side facing away from the micro-nano layer and configured to adhere the decorative functional film to a substrate such as glass, thereby forming an electronic device rear cover module (wherein the second plate includes: a glass substrate; and a polymer compound film attached to the glass substrate through an adhesive layer) [0059] [0072]. A colored layer can be disposed on the carrier layer and can be located between the carrier layer and the micro-nano layer [0090]. This colored layer can develop color for the functional decoration film alone or can cooperate with the reflective layer and another coloring layer to develop color (and wherein the polymer compound film includes: a polymer compound substrate; and a primer layer printed on the polymer compound substrate and configured to implement a color of the second plate) [0090]. Examiner’s note: Gao’s polymer-based carrier layer and colored layer correspond to the claimed polymer compound substrate and primer layer, respectively. Gao’s decorative functional film is attached to the rear cover of an electronic device [0094] [0059]; therefore, the aforementioned colored layer that develops color for the functional decoration film alone implements that color for the rear cover/second plate of the device (regarding the limitation “a primer layer printed on the polymer compound substrate and configured to implement a color of the second plate”).
Gao ‘389 is silent with regard to using a transparent adhesive.
Gao ‘592 discloses a decorative sheet and an electronic device cover plate [0002]. An electronic device cover plate comprises a housing and a decorative sheet attached to the housing via a bonding layer [0021-24]. The housing can be made of glass [0025]. The bonding layer can realize bonding of the solid film of the decorative layer onto the supporting body [0044]. The bonding layer can be an optically-clear adhesive (OCA) [0048] [0054] [0058].
Gao ‘592 is analogous because it discloses decorative sheets for electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an OCA as Gao ‘389’s adhesive layer (a polymer compound film attached to the glass substrate through a transparent adhesive layer).  One of ordinary skill in the art would have been motivated to use an OCA for Gao ‘389’s adhesive layer because such an adhesive is an effective bonding material between a glass substrate/electronic device cover plate and a decorative film as disclosed by Gao ‘592.
Regarding claim 8, Gao ‘389 further discloses that the carrier layer is coated with the UV resin and this resin is embossed and cured to form the micro-nano layer [0059]. The micro-nano structure is formed by embossing and molding (The electronic device of claim 7, wherein the UV curable resin layer is formed by coating UV molding on the primer layer and transferring the fine pattern to the UV molding through a mold) [0052]. Examiner’s note: in the case when the aforementioned colored layer is located between the carrier layer and the micro-nano layer, it is evident that Gao’s micro-nano layer would be formed on this colored layer (i.e. the primer layer).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, Shin et al, and Aridomi et al as applied to claim 1 above, and further in view of Roberts et al (USPGPUB 2011/0291315).
Regarding claims 9-10, the limitations of claim 1 have been set forth above. Aridomi further discloses that the metal-containing layer can be formed from a metal particle-containing paste [0172] [0076]. Silver can be used as the metal particles (wherein the metal nanoparticle layer is formed by printing a silver paste containing the metal nanoparticles on the fine pattern) [0055].
Aridomi is silent with regard to using a silk screen method to print the silver paste onto the substrate.
Roberts discloses methods for arranging nanotube elements within nanotube fabric layers and films via the application of a directional force [0021]. The methods can be used to arrange high aspect ratio nanoscopic elements (“tube like” nanoscopic structure with length to width ratios on the order of 4 to 1 wherein at least one of those dimensions – length or width - is less than 100 nm) within a plurality of fabrics or networks [0113]. The deposited nanoscopic elements are formed in a substantially planar configuration [0113]. Spin coating, spray coating, dip coating, gravure printing, or silk screen printing can be used as the deposition method [0114] [0052] [0132]. Such methods include application of a directional force, applied potentially multiple times, which render nanotube elements into an essentially ordered network into one or more substantially uniform directions [0130-132]. In some embodiments a substantially uniform directional force (in terms of magnitude and direction) is applied in order to orient the nanotube elements along a single direction [0130].
Roberts is analogous because it discloses oriented nanoparticles formed via silk screen printing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Roberts’ silk screen printing method to form Gao in view of Aridomi’s metal-containing layer (wherein the metal nanoparticle layer is formed by printing a silver paste containing the metal nanoparticles on the fine pattern through a silk screen method – claim 9) (The electronic device of claim 9, wherein the metal nanoparticles are printed on the fine pattern by repeatedly performing the silk screen method in a certain direction – claim 10).  One of ordinary skill in the art would have been motivated to use such a method because this would result in improved alignment/orientation of the deposited nanoparticles and with a more planar configuration as disclosed by Roberts and as desired by Gao and Aridomi. Aridomi discloses that it is desirable for the metal particles to be arranged such that each surface thereof has a wide area in parallel with the surface of the base film in order to enhance gloss [0043] and that such particles are desirably aligned in parallel with each other [0052] [0064]. As disclosed above, Aridomi discloses that the method of forming the metal-containing layer is not particularly limited [0170] and the coating methods disclosed overlap with those disclosed by Roberts (i.e., spray coating, dip coating, gravure printing) [0174].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781